Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 4/6/2021.

As filed, claims 1, 2, and 5-11 are pending; and claims 3 and 4 are cancelled.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 4/6/2021, with respect to claims 1-11, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 102(a)(1) rejection of claims 1-4 and 7-11 by Rothman is withdrawn per amendments/remarks and cancellation of the claims 3 and 4.

The § 102(a)(1) rejection of claims 1, 2, and 4-6 by Hackmann is withdrawn per amendments and cancellation of claim 4.  However, the Examiner finds that the instant process is still prima facie obvious over the process of Hackmann.  See rejection below.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 2, and 5-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

a)	Applicant’s amendment with respect to amended claim 9 herein has been fully considered but is deemed to insert new matter into the claims since the specification as originally filed does not provide support for the limitation of “in the presence of a catalytic amount of an aprotic amide”, as instantly claimed.
The instant specification and the originally filed claim (i.e. filed 11/15/2019) only provide support for the instant process in the presence of an aprotic amide (see below) or in the presence of a catalytic amount of DMF (see Table 5, pg. 15 of the instant catalytic amount of an aprotic amide outside of DMF created a new subgenus of the instant process, which is considered new matter.


    PNG
    media_image1.png
    496
    649
    media_image1.png
    Greyscale

(pg. 10 of the instant specification)

Adequate written description means that, in the specification, the applicant must “convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the [claimed] invention.”  Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 [19 USPQ2d 1111] (Fed. Cir. 1991).  

See MPEP § 2163.06 through § 2163.07 for a more detailed discussion of the written description requirement and its relationship to new matter. The claims as filed in the original specification are part of the disclosure and, therefore, if an application as originally filed contains a claim disclosing material not found in the remainder of the specification, the applicant may amend the specification to include the claimed subject matter. In re Benno, 768 F.2d 1340, 226 USPQ 683 (Fed. Cir. 1985). 
Thus, the written description requirement prevents an applicant from claiming subject matter that was not adequately described in the specification as filed. New or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (a subgenus is not necessarily described by a genus encompassing it and a species upon which it reads).”

b)	Regarding claims 10 and 11, these claims are dependent of claim 9, and they failed to correct the defective issue in claim 9, which rendered these claims improper.

new matter into the claims since the specification as originally filed does not provide support for the limitation of “a molar ratio of 2,6-dichlorobenzonitrile to chlorine gas is from 1:1 to 1:5”, as instantly claimed.
The instant specification and the originally filed claim (i.e. filed 11/15/2019) only provide support for a molar ratio of 2-chloro-6-nitrobenzonitrile and chlorine gas is from 1:1 to 1:5 and thus, “a molar ratio of 2,6-dichlorobenzonitrile to chlorine gas is from 1:1 to 1:5” is considered new matter.


    PNG
    media_image2.png
    75
    663
    media_image2.png
    Greyscale

(pg. 5 of the instant specification)

Adequate written description means that, in the specification, the applicant must “convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the [claimed] invention.”  Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 [19 USPQ2d 1111] (Fed. Cir. 1991).  
See MPEP 2163 regarding the guidelines for the written description requirement: "The proscription against the introduction of new matter in a patent application (35 U.S.C. 132 and 251) serves to prevent an applicant from adding information that goes beyond the subject matter originally filed. See In re Rasmussen, 650 F.2d 1212, 1214, 211 USPQ 323, 326 (CCPA 1981). 

Thus, the written description requirement prevents an applicant from claiming subject matter that was not adequately described in the specification as filed. New or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (a subgenus is not necessarily described by a genus encompassing it and a species upon which it reads).”

d)	Regarding claims 2 and 5-8, these claims are dependent of claim 1, and they failed to correct the defective issue in claim 1, which rendered these claims improper.

Claim Rejections - 35 USC § 112 fourth paragraph
The following is a quotation of the fourth paragraph of 35 U.S.C. § 112:

Subject to the following paragraph [concerning multiple dependent claims], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers (emphasis added).

Claim 10 is rejected under the fourth paragraph of 35 U.S.C. § 112 and under 37 CFR § 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim. Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form.

(a)	Regarding claim 10, the claim is dependent upon claim 9.  The subject matter in claim 9 is drawn to a process of making 2,6-dichlorobenzonitrile.  The subject matter in claim 10 is drawn to a limited embodiment of the abovementioned process.  
The scope of claim 10 is broader than scope of claim 9 because claim 10 includes species that is outside of the scope of claim 9 (e.g. step a is carried out in the presence of copper chloride in presence of aprotic amides).  Because the scope of claim 10 is broader than claim 9, the claims fail to further limit the subject matter thereof, and fail to comply with the formal requirements set forth in the fourth paragraph of 35 U.S.C § 112.
The Examiner suggests that the claims be amended in a manner such that the scope of claim 10 is commensurate with the scope of claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Foreign Patent No. GB861899, hereinafter Hackmann.  See IDS filed 5/29/2020.

Regarding claims 1, 2, and 5-8:
Determining the scope and contents of the prior art:   
	Hackmann, for instances, teaches the following process of making pure 2,6-dichlorobenzonitrile in 100% yield by heating 2-chloro-6-nitrobenzonitrile at 200oC in the presence of chlorine gas.  
	The Examiner interprets that 100% yield of 2,6-dichlorobenzonitrile means that no impurities such as NOX or 2-chlorobenzonitrile or 1,2,3-trichlorobenzonitrile or tetrachlorobenzene or 2,6-dichlorobenzamide is present and thus, the purity of 2,6-dichlorobenzonitrile is 100%.


    PNG
    media_image3.png
    187
    234
    media_image3.png
    Greyscale
(pg. 2, lines 34-47)

Ascertaining of the difference between the prior art and the claim at issue:   
	Hackmann, for instance, did not explicitly teach the reaction time of the abovementioned process ranges from 5 to 15 hours or 8 to 11 hours or 9 to 10 hours.
	 In addition, Hackmann, for instance, did not explicitly teach the molar ratio of 2-chloro-6-nitrobenzonitrile to chlorine gas is from 1.1 to 1.5.

Finding of prima facie obviousness --- rationale and motivation:   
	The Examiner does not find the abovementioned reaction time and molar ratio as result-effective variables because the Applicant fails to demonstrate the abovementioned reaction time and molar ratio to impart any unexpected or novel aspect of the instant process (i.e. no comparative example). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 200 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05.  Accordingly, the abovementioned reaction time and molar ratio are viewed as routine experimentation to optimize the instant process, and not a patentable distinction.

Claim Objections
Claim 11 is objected to because of the following informalities:  
a)	Regarding claim 11, the claim recites the phrase, “is carried out at 100-200oC for 5 to 15 hours”.
	Such expression can be clarified by reciting -- is carried out at 100oC - 200oC .
Appropriate correction is required.

Conclusion
Claims 1, 2, and 5-11 are rejected.
Claims 3 and 4 are cancelled.
Claim 11 is objected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 

Telephone Inquiry	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243.  The examiner can normally be reached on Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PO-CHIH CHEN/Primary Examiner, Art Unit 1626